872 F.2d 1025
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Paul Larry FRESHOUR, Plaintiff-Appellant,v.Roger KLINE, William Ammer, Defendants-Appellees.
No. 88-3829.
United States Court of Appeals, Sixth Circuit.
April 4, 1989.

Before BOYCE F. MARTIN, Jr., KRUPANSKY and MILBURN, Circuit Judges.

ORDER

1
This pro se Ohio plaintiff appeals the district court's judgment dismissing his civil rights complaint filed pursuant to 42 U.S.C. Sec. 1983.  The appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon consideration of the record and the briefs, the panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
In his complaint, Paul Larry Freshour alleged that defendants Kline and Ammer conspired to deprive him of his constitutional rights and that defendant Ammer, a judge of the Pickaway County (Ohio) Court of Common Pleas, failed to act on Freshour's request to withdraw Kline's notary commission.


3
The district court granted defendants' motion to dismiss on grounds of immunity.  On appeal, Freshour reasserts his claims that defendant Kline presented fraudulent affidavits to the district court in his prior civil rights litigation.


4
Upon review we conclude that the district court did not abuse its discretion by granting the motion to dismiss.  Ammer is entitled to absolute immunity because he was acting within the scope of his authority and was exercising a judicial function.   See Stump v. Sparkman, 435 U.S. 349, 356-57 (1977).  Similarly, Kline is entitled to immunity.  The doctrine of immunity for witnesses in judicial proceedings also shields alleged conspiracies to give false or incomplete testimony.   See Alioto v. City of Shively, 835 F.2d 1173, 1174 (6th Cir.1987);  Macko v. Byron, 760 F.2d 95, 97 (6th Cir.1985) (per curiam).


5
Accordingly, the district court's judgment is hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.